Citation Nr: 0415265	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  95-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthmatic bronchitis, to include as secondary to pulmonary 
tuberculosis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Parkinson's disease.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis.

5.  Entitlement to service connection for atherosclerotic 
cardiovascular disease with angina pectoris and left 
ventricular hypertrophy (cardiovascular disease).

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
pulmonary tuberculosis.

7.  Entitlement to service connection for the residuals of a 
right shoulder injury, to include osteoarthritis.

8.  Entitlement to service connection for the residuals of 
multiple injuries, to include osteoarthritis.
9.  Entitlement to the assignment of a higher initial 
disability rating for the service-connected residuals of a 
left middle finger amputation, currently rated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, Acquaintance 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty in beleaguered status from 
December 8, 1941, to April 8, 1942, in recognized guerrilla 
service from August 2, 1944, to April 1, 1945, and in regular 
Philippine Army service from April 2, 1945, to April 9, 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 1994, 
April 1998, and June 2000 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Manila, the Republic 
of the Philippines. 

This case was previously before the Board in March 2001 and 
January 2003, at which times it was remanded to the RO for 
additional development.  In February 2004, the Board granted 
the veteran's motion to advance the appeal on the docket.  
Most recently, in April 2004, the Board referred several 
issues to Veterans Health Administration for a medical 
advisory opinion (VHA opinion), a process which is now 
completed.  

The Board notes that the veteran was afforded a Board hearing 
in May 2003 at the Regional Office in Los Angeles before the 
undersigned Veterans Law Judge.  Unfortunately, the recording 
of the hearing was lost, so a transcription of the hearing 
could not be associated with the claims file.  VA advised the 
veteran of the situation, but he declined another opportunity 
to appear at a Board hearing.

The Board further notes that the veteran had an earlier Board 
hearing, dated in December 2000, before a different Veterans 
Law Judge concerning the same issues that are currently 
before the Board and that were heard at the May 2003 Board 
hearing.  Since the law requires that the Veterans Law Judge 
who conducts a hearing on appeal must participate in any 
decision made on that appeal, this matter will be decided by 
a three member panel of Veterans Law Judges, which will 
include the two Veterans Law Judges that presided over the 
veteran's hearings in December 2000 and May 2003.  See 38 
U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2003).  

While medical evidence in the claims file often refers to the 
veteran's claim of service connection for post-traumatic 
stress disorder (PTSD), that issue is not before the Board on 
appeal.  The issue of service connection for PTSD is hereby 
referred to the RO for appropriate action. 

For the reasons set forth below, all of the issues on appeal 
- except the issue of entitlement to the assignment of a 
compensable disability rating for the service-connected 
residuals of a left middle finger amputation, currently rated 
as noncompensable - are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In an August 1989 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
pulmonary tuberculosis, asthmatic bronchitis, and Parkinson's 
disease; the veteran did not file a notice of disagreement or 
otherwise disagreement to this decision.  

2.  The evidence received subsequent to the August 1989 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection for pulmonary tuberculosis, asthmatic 
bronchitis, and Parkinson's disease.

3.  The veteran's service-connected residuals of a left 
middle finger amputation are productive of pain and 
tenderness, limitation of motion, pain on motion, and causes 
difficulty in grasping, pushing, pulling, twisting, and 
probing.  


CONCLUSIONS OF LAW

1.  The August 1989 rating decision, which denied the 
veteran's claims of entitlement to service connection for 
pulmonary tuberculosis, asthmatic bronchitis, osteoarthritis, 
and Parkinson's disease, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2003).

2.  New and material evidence has been received to reopen the 
claims of service connection for pulmonary tuberculosis, 
asthmatic bronchitis, osteoarthritis, and Parkinson's 
disease.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2003).

3.  The schedular criteria for the assignment of a 10 percent 
disability rating for the service-connected residuals of a 
left middle finger amputation have been met.  38 U.S.C.A. 
§ 1155 (West 2002); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5154, 5229 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 New and Material Evidence for Pulmonary Tuberculosis,
Asthmatic Bronchitis, Osteoarthritis, and Parkinson's Disease

At the outset, the Board notes that in accordance with a 
March 2001 decision, the Board effectively reopened, by way 
of remand, the issues of entitlement to service connection 
for pulmonary tuberculosis, asthmatic bronchitis, 
osteoarthritis, and Parkinson's disease.  However, as the 
Board did not explicitly explain that these issues were being 
reopened, the Board does so herein.

By an August 1989 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
pulmonary tuberculosis, asthmatic bronchitis, and Parkinson's 
disease.  The RO notified the veteran of that decision and 
his appellate rights by letter dated in August 1989.  The 
veteran did not file a notice of disagreement or otherwise 
express disagreement with this decision, so the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In 1993, the veteran renewed his claim of entitlement to 
service connection for pulmonary tuberculosis and 
osteoarthritis.  By a February 1994 rating decision, the RO 
denied the veteran's application to reopen his claim of 
entitlement to service connection for pulmonary tuberculosis 
on the basis that new and material evidence had not been 
presented.  The veteran perfected a timely appeal to this 
rating decision, which led to the matter being presently 
before the Board.  

In 1998, the veteran renewed his claims of entitlement to 
service connection for asthmatic bronchitis and Parkinson's 
disease.  By an April 1998 rating decision, the RO denied the 
veteran's application to reopen his claims of entitlement to 
service connection for asthmatic bronchitis and Parkinson's 
disease on the basis that new and material evidence had not 
been presented.  The veteran perfected a timely appeal to 
this rating decision, which led to the matter being presently 
before the Board.  

At this point, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In addressing whether the requirements under the VCAA were 
met concerning these issues, the Board finds that there is 
sufficient evidence to reopen all of the issues concerning 
new and material evidence.  Therefore, as to the limited 
issue of reopening these issues on appeal, the Board finds 
that to the extent that the VCAA may not have been fully 
satisfied, there is no prejudice to the veteran in this 
regard, because that matter is being resolved in the 
veteran's favor.  

The Board also notes that there has been a regulatory change 
pertaining to the definition of new and material evidence 
with respect to claims made on or after August 29, 2001.  38 
C.F.R. § 3.156(a); see 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
However, as the veteran filed his claim prior to this date, 
the earlier version of the law remains applicable in this 
case.  

According to applicable law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

Since the time of the RO's prior final denial in this case, 
significant amounts of medical records have been associated 
with the veteran's claims file.  This includes the additional 
evidence submitted directly to the Board on June 3, 2004, 
which was provided by the veteran's accredited representative 
with a waiver of initial consideration of such evidence by 
the RO.  Of particular importance to the claims for pulmonary 
tuberculosis, asthmatic bronchitis, and osteoarthritis is the 
April 2004 VHA opinion, which links these currently diagnosed 
disabilities to active duty service.  In regard to the 
Parkinson's disease claim, P.F.E., M.D., one of the veteran's 
private physicians, opines in an April 2001 letter that the 
veteran's Parkinson's disease is service-connected. 

The Board emphasizes that when determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus, supra.  This evidence is 
clearly new, in that it was not previously of record, and it 
is material, because it adds substantiation to the veteran's 
claims that his current disabilities are related to service.  
As such, the Board is satisfied that new and material 
evidence was presented to reopen the veteran's claim of 
service connection for pulmonary tuberculosis, asthmatic 
bronchitis, osteoarthritis, and Parkinson's disease.

For the reason set forth in the REMAND section of the 
decision, further development is required before the Board is 
able to address the merits of these issues.  

 Assignment of a Compensable Rating for Left Middle Finger 
Amputation

The veteran contends that the severity of his service-
connected left middle finger disability is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to this 
claim the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  This claim was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating.  Thus, the Board 
characterized the rating issue on appeal as a claim for a 
higher initial rating.  Consideration must be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged ratings."  Fenderson, supra.  Under the 
circumstances of this case, the Board must evaluate the 
veteran's service-connected left middle finger disability 
claim from the date it became effective. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A review of the claims file reveals that by rating decision 
dated in June 2000, the RO awarded the veteran service 
connection for amputation of the left middle finger, 
assigning a noncompensable disability rating effective 
September 10, 1993.  The veteran appealed this decision, 
seeking a compensable rating.

The relevant medical evidence consists of a February 2002 VA 
examination report, which was conducted for the purpose of 
evaluating the veteran's left middle finger disability.  The 
veteran complained of phantom pain in the tip of the left 
middle finger with radiation of the pain to the rest of the 
hand and to the forearm.  The examiner commented that the tip 
of the finger was quite sensitive to touch and makes use of 
the hand difficult for that reason.  Examination revealed 
loss of most of the distal phalanx with marked tenderness to 
any pressure on the distal phalanx.  The veteran was observed 
to have difficulty in grasping, pushing, pulling, twisting, 
and probing using the left hand due to amputation of the left 
middle finger, and lacked the ability to make a full grip 
with the left hand.  Proximal interphalangeal joint flexion 
was only to 60 degrees, and there was some pain on movement 
of the left middle finger at endpoint of motion on repetitive 
movement.  Radiology records showed an amputation through the 
base of the distal phalanx of the middle finger with 
preservation of the distal interphalangeal joint.  The 
diagnosis was status post amputation of the left middle 
finger, with phantom pain sensation and marked tenderness of 
the distal phalanx.  The examiner further commented that due 
to the left middle finger amputation, the veteran suffers 
from a lack of full flexion and marked tenderness, making 
fine motions of the thumb opposing the middle finger 
difficult.  However, it was noted that the amputation had not 
resulted in metacarpal resection, and there was no injury to 
the metacarpal, proximal phalanx, or middle phalanx. 

The veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5154, which provides that the minimum 10 
percent disability rating is for assignment for amputation of 
the middle finger (referred to as the long finger in the 
Diagnostic Code) when the amputation is without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  

As the medical evidence indicates that the amputation of the 
left middle finger only affected the distal interphalangeal 
joint but preserved the proximal interphalangeal joint, the 
veteran's disability does not meet the schedular criteria for 
the minimum 10 percent disability rating under Diagnostic 
Code 5154.  See also 38 C.F.R. §  4.71a, Plate III (2003).  

However, the Board is cognizant of the medical evidence 
showing that the veteran's left middle finger disability is 
productive of pain and tenderness, limitation of motion, pain 
on motion, and generally causes difficulty in use of his 
entire hand, such as grasping, pushing, pulling, twisting, 
and probing.  In consideration of these factors and the 
provisions for functional loss under 38 C.F.R. §§ 4.40, 4.45, 
and the holding of DeLuca, 8 Vet. App. 202 (1995), the Board 
finds that the assignment of a 10 percent rating is 
warranted, by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5229, which is the maximum award available for ankylosis 
(favorable or unfavorable) of the middle finger.     

The Board is aware that during the pendancy of this case 
there were changes to the regulations relevant to the 
veteran's middle finger disability.  67 Fed. Reg. 48784-48787 
(effective August 26, 2002).  Indeed, the veteran was 
notified of the change by the Board in a letter to the 
veteran dated December 20, 2002.  The Board notes, however, 
that the under the circumstances of this case, the changes in 
the regulation are not substantive because the veteran is not 
entitled to more than the maximum 10 percent rating under 
either the old or new versions of the applicable schedular 
criteria. 

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, the VCAA heightens VA's duty to assist, 
including the duty to notify and to obtain information 
relevant to a claim.  In the present case, the veteran was 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussions in the RO's 
various rating decisions, statements of the case, 
supplemental statements of the case, several Board decisions 
and remands, and numerous letters from the RO and the Board, 
have informed the appellant of the information and evidence 
necessary to substantiate his claims, and have therefore 
satisfied the notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Collectively, these notices have specifically and repeatedly 
informed the veteran of the type of evidence he needed to 
substantiate his claim for an increased rating, as well as 
what information the veteran would need to obtain and what 
the RO would attempt to obtain.  Indeed, the Board notes that 
throughout the pendancy of this appeal, the veteran was 
regularly submitting relevant evidence and information, and 
VA responded to the veteran by obtaining medical records the 
veteran identified and affording the veteran a VA examination 
to evaluate his claim.  

Therefore, the RO has fulfilled the duty to notify and assist 
requirements of the VCAA.  Throughout this appeal, VA has 
assisted the appellant in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
service personnel records, VA medical records, and private 
medical records.  The Board has reviewed all of the evidence 
and finds it is adequate for purposes of the issues decided 
in this appeal.  In short, VA has secured or taken all 
necessary action to secure all relevant records identified by 
the veteran (as documented in the record) and the Board is 
unaware of any additional evidence that should be obtained 
prior to proceeding with the decisions rendered on this 
appeal. 

The Board is aware that this notice did not conform to the 
holding of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), in that the March 2001 letter addressing the 
veteran's VCAA rights was not a pre-adjudicatory notice of 
the VCAA rights.  In this case, however, the initial AOJ 
decisions for all of the issues on appeal were made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decisions at from which the 
appeal comes are dated in February 1994, April 1998, and June 
1999.  Only after these rating actions were promulgated did 
the AOJ, in March 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  In July 2002, the RO provided the 
veteran with a supplemental statement of the case that 
readjudicated his claim after receipt of new evidence and 
again provided him with notice consistent with the VCAA.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

The Pelegrini case also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the March 2001 VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  The also Board notes that 
the many rating decisions, statements of the case, 
supplemental statements of the case, and Board decisions 
fully apprised the veteran of the need to submit any evidence 
relevant to his claim.  

The Board reiterates that all the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, 4 Vet. 
App. 384; Sutton, 9 Vet. App. 553; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the issue of entitlement to the assignment of a 
compensable rating for on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  Indeed, 
as the Board has discussed herein, by virtue of this decision 
the veteran has been awarded the maximum schedular rating 
available to him for his service-connected left middle finger 
disability, under the application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5154.  Consequently, further development to 
fulfill the duty to notify or duty to assist is not 
necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose.  See Saying v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis, 6 Vet. App. 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the veteran are to be avoided).


ORDER

The veteran's claims of entitlement to service connection for 
pulmonary tuberculosis, asthmatic bronchitis, osteoarthritis, 
and Parkinson's disease are reopened.

A 10 percent disability rating for the veteran's service-
connected residuals of a left middle finger amputation is 
granted, subject to the laws and regulations controlling 
payment of monetary benefits.


REMAND

For the reasons discussed below, the Board finds that the 
VCAA requires further development and that the case must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for this purpose.  

In March 2001, the Board rendered a decision that included a 
remand, which concerned, among other things, the claims of 
service connection for cardiovascular disease, COPD, and the 
residuals of a right shoulder injury.  With respect to these 
claims, the Board concluded that the VCAA "requires VA to 
afford the veteran examinations in order to determine if any 
or all of the above-referenced disorders were incurred in or 
aggravated by active duty service."  See Board Decision, 
dated March 2001, page 14.  The Board observes that this 
remand conferred on the veteran the right to compliance with 
the remand orders, as a matter of law.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  However, the Board's remand 
orders were not fully complied with.  In this case, the RO 
did not afford the veteran with the examinations necessary to 
evaluate the veteran's claims of service connection for 
cardiovascular disease, COPD, and the residuals of a right 
shoulder injury.  Thus, the RO is required to conduct the 
development requested by the Board in order for the veteran's 
claims to be adjudicated. 

The Board also observes that additional development is also 
required for adjudication of the remaining claims on appeal, 
namely, entitlement to service connection for pulmonary 
tuberculosis, asthmatic bronchitis, Parkinson's disease, 
osteoarthritis, and the residuals of multiple injuries.  The 
additional development is required for these issues because 
the veteran has not been afforded any VA examinations 
therefor, as is required by the VCAA under the circumstances 
of this case.  See 38 U.S.C.A. § 5103A(d). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R. §3.159(b) 
are fully satisfied.  As part of the 
notice required under the new law, the RO 
should inform the veteran that it would 
be helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claims 
and to send to VA all evidence in his 
possession that may be relevant to his 
claim. 

2.  In regard to the claims of 
entitlement to service connection for 
osteoarthritis, residuals of a right 
shoulder injury, and residuals of 
multiple injuries, the RO should ask the 
veteran for a statement detailing exactly 
what injuries he sustained, as well as 
the time and circumstances of such 
injuries.  The RO should attempt to 
obtain this evidence before conducting 
the orthopedic examination requested 
below.

3.  The veteran should be scheduled for 
comprehensive VA orthopedic examination 
to evaluate his claims of entitlement to 
service connection for osteoarthritis, 
residuals of a right shoulder injury, and 
the residuals of multiple injuries.  The 
examiner should review the claims file, 
paying particular attention to any 
statements obtained by the veteran 
concerning the nature, timing, and 
circumstances of his claimed service-
incurred injuries in conjunction with the 
other relevant evidence of record.  
Clinical tests or studies deemed 
appropriate should be undertaken.  The 
examiner should then determine whether 
the veteran currently suffers from the 
residuals of a right shoulder injury, 
other residual injuries to the body, or 
osteoarthritis, and if so, whether it is 
at least as likely as not that any such 
disabilities are related to injuries 
sustained on active duty service.  The 
examiner should provide a complete 
rationale for any opinion expressed, 
based on supporting medical findings in 
the record and applicable VA regulations.

4.  The veteran should be scheduled for a 
comprehensive VA pulmonary examination to 
evaluate his claims of service connection 
for pulmonary tuberculosis, and service 
connection for asthmatic (chronic) 
bronchitis and COPD, to include as 
secondary to pulmonary tuberculosis.  The 
examiner should review the claims file 
and undertake any and all clinical tests 
or studies deemed appropriate.  The 
examiner should first offer an opinion 
whether the veteran has active or 
inactive tuberculosis, and if so, whether 
it is at least as likely as not that such 
disability is related to active duty 
service.  The examiner should refer to 
the particular requirements for 
diagnosing pulmonary tuberculosis, as 
necessary and appropriate, found at 
38 C.F.R. §§ 3.370-3.375.  The examiner 
should also determine whether the veteran 
currently suffers from diagnosed 
asthmatic/chronic bronchitis or COPD.  If 
so, the examiner should offer an opinion 
as to whether it is at least as likely as 
not that any such diagnosed bronchitis or 
COPD is related to active duty service, 
as a result of pulmonary tuberculosis or 
otherwise.  The examiner should provide a 
complete rationale for any opinion 
expressed, based on supporting medical 
findings in the record and applicable VA 
regulations.  

5.  The veteran should be scheduled for 
comprehensive VA neurology examination to 
evaluate his claim of entitlement to 
service connection for Parkinson's 
disease.  The examiner should review the 
claims file and undertake any and all 
clinical tests or studies deemed 
appropriate.  The examiner should first 
determine whether the veteran suffers 
from Parkinson's disease, and if so, 
whether it is at least as likely as not 
that such disease is related to active 
duty service.  The examiner should 
provide a complete rationale for any 
opinion expressed, based on supporting 
medical findings in the record and 
applicable VA regulations.

6.  The veteran should be scheduled for a 
comprehensive VA cardiovascular 
examination to evaluate the veteran's 
claim of entitlement to service 
connection for atherosclerotic 
cardiovascular disease with angina 
pectoris and left ventricular 
hypertrophy.  The examiner should review 
the claims file and undertake any and all 
clinical tests or studies deemed 
appropriate.  The examiner should 
determine whether the veteran suffers 
from atherosclerotic cardiovascular 
disease with angina pectoris and left 
ventricular hypertrophy, and if so, 
whether it is at least as likely as not 
that such disability is related to active 
duty service.  The examiner should 
provide a complete rationale for any 
opinion expressed, based on supporting 
medical findings in the record and 
applicable VA regulations.

7.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the 
appropriate matters returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



     __________________________                            
_______________________
             STEVEN L. KELLER			      MARK D. HINDIN
              Veterans Law Judge, 			     Veterans 
Law Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals



__________________________________________
	RON GARVIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



